Citation Nr: 0532406	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  97-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.  The 
Board remanded the claim for further development in February 
2001 and February 2004.  The Appeals Management Center (AMC) 
issued the last supplemental statement of the case in April 
2005, after which the claim was returned to the Board.

In March 2000, the veteran and his wife appeared before a 
Decision Review Officer at the RO to present testimony on the 
issue on appeal.  That transcript has been associated with 
the claims file.


FINDINGS OF FACT

1.  Service connection is in effect for large posterocentral 
and posterolateral L4-L5 herniated nucleus pulposus with 
lumbar radiculopathy and paravertebral fibromyositis, and for 
rhinosinusitis and residuals of a septoplasty.

2.  A 60 percent rating for the veteran's service-connected 
low back disability was established in January 1998.

3.  There is no evidence indicating that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected low back or sinus 
disabilities.




CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for a total disability rating based on 
individual unemployability (TDIU).  In this context, the 
Board notes that a substantially complete application was 
received in April 1998 and adjudicated in June 1998, prior to 
the enactment of the VCAA.  However, during the course of the 
appeal, in February 2004, the AMC provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for a TDIU; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In April 
2005, the AMC readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the February 2004 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Private and VA 
records have been secured, as well as records considered by 
Social Security Administration (SSA) in determining a grant 
of disability benefits.  The veteran also has been medically 
evaluated by VA in conjunction with his claim for a total 
rating.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Total Disability Evaluation Based on Individual 
Unemployability

The veteran contends that he is entitled to a total 
disability rating for compensation based on unemployability 
of the individual (TDIU) due to the effects of his service-
connected low back disability.  

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a  
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the  
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  The Board notes that service connection for a low 
back disability was established in March 1994.  In January 
1998, the RO established by rating decision a 60 percent 
evaluation for the disability.  In April 1998, the veteran 
initiated the TDIU claim.  Subsequent to that date, in 
February 2001, service connection was established for 
rhinosinusitis and residuals of a septoplasty and evaluated 
as 10 percent disabling. 

Although the veteran has sought service connection for a 
psychiatric disorder, the RO denied the same in June 1998.  
The veteran appealed this decision, and the Board 
subsequently denied the claim in February 2004.  Thus, any 
impairment to the veteran by virtue of a psychiatric disorder 
may not be considered in determining entitlement to a TDIU.

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The record reveals that during the 
long course of this appeal, the veteran has undergone several 
VA examinations.  The most recent exam, in August 2004, 
specifically addressed the issue of whether his service-
connected low back disability was of sufficient severity to 
produce unemployability.  

The Board has examined all evidence of record, to include VA 
medical examination reports dated in September 1997, November 
1997, June 1998, November 1999, April 2002, June 2004, and 
August 2004.  In addition, VA outpatient treatment records, 
dated from June 1997 to August 2001 were considered.  The 
Board also notes that it reviewed records supporting the 
November 1997 decision by VA to not provide vocational 
rehabilitation services, as well as the December 2001 SSA 
determination granting the veteran benefits based on 
unemployability.   Based on this review, the Board must deny 
a TDIU.

In November 1997, when VA denied vocational rehabilitation 
services, it did so on the basis of a November 1997 
psychiatric evaluation, in which the examining psychiatrist 
opined that the veteran was "not feasible for training nor 
employment."  The focus of the examination was the veteran's 
work history, and the problems he experienced at various 
jobs, to include self-reported inability to cope well with 
stress, inability to concentrate, and poor treatment by 
supervisors.  Brief mention was made of worsening back pain, 
by way of medical history.  The Board finds that because this 
unemployability opinion is based primarily on a non-service-
connected disability, it is irrelevant to the issue on 
appeal.  

When SSA granted disability benefits in December 2001, it did 
so on the basis of the veteran's back disability and his 
psychiatric problems.  Specifically, the determination cited 
the "cumulative effect" of his "exertional, postural-
positional" problem, i.e., his low back disability, and his 
affective disorder.  The Board notes that the bulk of the 
records relied upon in making this determination are the VA 
outpatient clinical records currently before the Board.  
Therefore, this opinion is also based in part on a non-
service-connected disability and does not go to issue on 
appeal. 

Also of record is an undated statement by the veteran's 
representative who testified to the veteran's incapacity to 
work due to his back disability.  The Board notes that such 
assertions are afforded no probative weight in the absence of 
evidence that the representative has the expertise to render 
opinions about medical matters.  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the representative possesses 
medical knowledge which would render his opinion competent as 
to the effects of the veteran's back disability on his 
capacity to work.


The most significant evidence of record is the August 2004 VA 
spine examination that expressly addresses the issue at hand.  
The examiner noted that he reviewed the claims folder, and 
specifically referenced past medical treatment in evidence of 
such a review.  After said review and subsequent examination, 
the examiner opined that based solely on his musculoskeletal 
(back) condition, the veteran was restricted only to light 
work duty status, as he cannot push, pull, carry, or lift 
objects more than 10 pounds repeatedly during an eight hour 
work day.  The examiner also indicated that 15 minute breaks 
from sitting or standing would be necessary every two hours.  
This clearly means that the veteran's service-connected low 
back disability alone does not preclude him from gainful 
employment. 

The Board notes that the treatment records do not contradict 
this finding.  Nor do those records indicate extensive 
treatment for the veteran's sinus condition, which would show 
interference with employability.  In fact, there is no 
indication that the veteran's service-connected low back and 
sinus disabilities alone create an impairment so severe that 
it would be impossible for the average person in his position 
to follow a substantially gainful occupation.  For that 
reason, the Board concludes that a TDIU is not warranted.

ORDER


Entitlement to a total disability rating based on individual 
unemployability is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


